FOR PUBLICATION



ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

MARK I. COX                                  GREGORY F. ZOELLER
The Mark I. Cox Law Office, LLC              Attorney General of Indiana
Richmond, Indiana
                                             ERIC P. BABBS
                                             Deputy Attorney General
                                             Indianapolis, Indiana
                                                                           FILED
                                                                       Mar 29 2012, 9:27 am

                             IN THE
                                                                              CLERK
                   COURT OF APPEALS OF INDIANA                              of the supreme court,
                                                                            court of appeals and
                                                                                   tax court




KIMBERLY A. PIEPER,                          )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )      No. 89A01-1110-CR-482
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


                    APPEAL FROM THE WAYNE CIRCUIT COURT
                        The Honorable David A. Kolger, Judge
                           Cause No. 89C01-0909-FD-108


                                   March 29, 2012


                             OPINION - FOR PUBLICATION


BAILEY, Judge
                                            Case Summary

        Kimberly A. Pieper (“Pieper”) was convicted by a jury of Neglect of a Dependent, a

Class D felony,1 and Operating a Motor Vehicle while Intoxicated, in a Manner that

Endangers a Person, a Class A misdemeanor;2 she admitted her status as a habitual substance

offender.3 She now attempts to challenge the habitual substance offender adjudication,

claiming that her pre-trial motion to dismiss should have been granted because the habitual

substance offender allegation was untimely.4 We dismiss.

                                   Facts and Procedural History

        On September 9, 2009, the State charged Pieper with Neglect of a Dependent, and

Operating a Motor Vehicle While Intoxicated, in a Manner that Endangers a Person, and also

alleged her to be a habitual offender.5 The trial court set an omnibus date of November 9,

2009. On March 16, 2010, the parties entered into a plea agreement. On May 10, 2010,

Pieper withdrew from the agreement. Three days later, on May 13, 2010, the State filed an

allegation that Pieper is a habitual substance offender.

        On June 14, 2010, Pieper filed a motion to dismiss the habitual substance offender

allegation as untimely.6 The State responded that it had good cause for filing the allegation

later than ten days after the omnibus date, because plea negotiations had been ongoing. The


1
  Ind. Code § 35-46-1-4(a)(1).
2
  Ind. Code § 9-30-5-2(b).
3
  Ind. Code § 35-50-2-10.
4
  She does not challenge her convictions entered upon the jury verdicts.
5
  Ind. Code § 35-50-2-8.
6
  Indiana Code Section 35-34-1-5 requires that an amendment of an indictment or information to include a
habitual offender allegation must be filed not later than ten days after the omnibus date; however, upon good
cause, the court may permit the filing any time before the commencement of trial.
                                                     2
trial court conducted a hearing on October 18, 2010. On October 22, 2010, the trial court

denied the motion to dismiss. Each of the parties requested continuances.

       On August 29, 2011, Pieper’s jury trial was conducted, and she was found guilty of

both charges against her. She then admitted her status as a habitual substance offender. She

received a two-year sentence for Neglect of a Dependent and a one-year concurrent sentence

for the Operating While Intoxicated offense. The latter was enhanced by five years, due to

Pieper’s status as a habitual substance offender. Accordingly, Pieper’s aggregate sentence is

six years. She now appeals.

                                  Discussion and Decision

       Following her jury trial, Pieper communicated her intention to admit to the habitual

substance offender allegation. Outside the presence of the jury, the trial court informed

Pieper of the consequences of her plea, including the waiver of the right to appeal the

habitual substance offender adjudication.         Pieper indicated that she understood the

advisements, admitted that a factual basis existed to support the habitual substance offender

allegation, and then admitted her status as a habitual substance offender.

       In Tumulty v. State, 666 N.E.2d 394 (Ind. 1996), a defendant charged with multiple

offenses and alleged to be a habitual offender pled guilty to all charges but then appealed the

acceptance of the plea. Our Indiana Supreme Court observed that “the plea as a legal act

brings to a close the dispute between the parties” and held that Tumulty was prohibited from

bringing his claim on direct appeal. Id. at 396. Following the trial court’s acceptance of a

guilty plea, “a defendant is entitled to contest the merits of a trial court’s sentencing

                                              3
discretion,” but otherwise a petition for post-conviction relief is the appropriate vehicle for

pursuing claims. Id.

       Here, Pieper admitted to the habitual substance offender allegation. She does not

challenge an exercise of the trial court’s sentencing discretion, but rather requests that we

vacate the adjudication entered upon her admission and vacate the sentence enhancement in

its entirety. The basis upon which she seeks to have the adjudication vacated is her

contention that the trial court erred in its pre-trial ruling that the State’s late filing of the

habitual substance offender allegation was supported by good cause.

       However, Pieper may not challenge the acceptance of her plea on direct appeal. See

id. at 394. Moreover, she may not challenge the trial court’s ruling on a pre-trial motion.

One who pleads guilty “cannot benefit from both the advantages of pleading guilty and the

right to raise allegations of error with respect to pre-trial rulings; these rights are relinquished

once defendants decide against facing an uncertain outcome at trial.” Alvey v. State, 911

N.E.2d 1248, 1251 (Ind. 2009).

       A direct appeal is not the appropriate vehicle for seeking to vacate an adjudication as a

result of a guilty plea. Therefore, we dismiss the appeal.

       Dismissed.

ROBB, C.J., and MATHIAS, J., concur.




                                                 4